          Case 1:21-cv-04770-PAE Document 34 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DEBORAH DONOGHUE et al.,

                                        Plaintiffs,                     21 Civ. 4770 (PAE)
                        -v-
                                                                              ORDER
 LEONARD M. TANNENBAUM et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed defendants’ letter of September 15, 2021, Dkt. 32, and plaintiffs’

response of today, Dkt. 33, addressing several requests by the defense: to stay discovery pending

resolution of the motion to dismiss; for a pretrial conference to discuss the stay application; and

to adjourn the initial pre-trial conference scheduled for October 1, 2021, at 3pm. The Court will

take up defendants’ application for a stay of discovery at the October 1, 2021 conference, which

remains as scheduled. There is no need to hold a conference before that date.



       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: September 16, 2021
       New York, New York
